Citation Nr: 0429811	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-03 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a left ankle 
sprain.  

3.  Entitlement to service connection for depressive disorder 
with alcoholism.  

4.  Entitlement to service connection for abrasion of the 
right cornea.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from November 1963 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO decision which denied 
service connection for PTSD, depressive disorder with 
alcoholism, left ankle sprain, and abrasion of the right 
cornea.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled for a hearing before the 
undersigned Veterans Law Judge (VLJ) at the RO in August 
2004.  Notice of the hearing was mailed to the veteran's most 
recent address on file; however, he did not report for the 
hearing.  In correspondence dated in September 2004, the 
veteran's representative reported that the veteran wished to 
reschedule his hearing.  It was noted that the veteran 
suffered from dementia and as a result, neglected to report 
change of address information to the RO.  Because notice of 
the hearing was sent to an old address, the veteran did not 
receive it.  He indicated that the veteran wished to be 
rescheduled for a new hearing before a VLJ at the RO.  

Where an appellant fails to report for a hearing, a request 
for new hearing will be granted only if there was good cause 
for the failure to appear, and the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been made prior to the hearing.  
38 C.F.R. § 20.704(d) (2004).  The Board finds that the 
veteran has demonstrated good cause for his failure to 
appear, and that his medical condition precluded a request 
for postponement prior to the date of the hearing.  See 38 
C.F.R. § 20.704(a) (2004).  

Accordingly, the case is REMANDED for the following:  

1.  The AMC or RO should schedule the 
veteran for a hearing at the RO before a 
VLJ.  

2.  Then the AMC or RO should 
readjudicate the claims on appeal.  If 
the desired benefits are not granted, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


